Dixon, J.
(dissenting). I vote to reverse this judgment of nonsuit, on the ground that a master, who employs minors to work upon dangerous machinery, is bound to take care, not only that the minors shall perceive the danger, but also that they shall receive necessary instruction as to the reasonable means of avoiding or lessening the danger, so that they may be upon a level, as far as practicable, with workmen of mature age.
In this case, a part of the machine at which the plaintiff was set to work consisted of gates, intended to enclose the bottle while being filled, so that if it burst the fragments would not be scattered'. These gates had been taken off to facilitate the "work of filling. Their removal made the machine defective and dangerous. The plaintiff knew nothing of the gates; had he known, he might, by replacing them, have guarded himself against the danger which resulted in his injury.
It is not claimed that the plaintiff was negligent; the claim is that he assumed the risk. But the true rule is, that a minor employe assumes even apparent risks only so far as he is presumed to understand, or has been properly instructed in, the means of obviating them by due care; and if the master has taken no care to give him necessary instructions, and injury results through the lack of them, the master is responsible.
For affirmance—The Chancellor, Gtjmmere, Magie, Van Syckel, Bogert, Dayton, Krueger, Nixon. 8.
For reversal—Depue, Dixon, Lippincott, Barkalow, Hendrickson. 5.